'^'^e Judges,
after duly considering this motion, observed, that in a case like the present one, where the scales of evh r ’ dence were so equally poised, it was difficult, if not impossible, to say which side ought to preponderate, without doing manifest injustice to the other, upon the ground of evidence. But by resorting to principles, they thought they were justifiable in directing a new trial, in order that this case should have a fuller investigation.
That the principle contended for on behalf of the plaintiff", was a wise and beneficial one, both to the commercial and planting interests of Carolina, namely, that the staple commodities of the country should be examined or inspected before shipping, by which means the credit of the planters raising those articles would be kept up and maintained, and frauds upon purchasers would be prevented ; which practice was not only warranted by the usage of trade in this port, but also by the general custom in most of the other parts of the world. Secondly, that where it was usual to examine rice or any other staple article before shipping, and the purchaser refused or neglected to take that precaution, he thereby tacitly admits the quality to be good, and takes the risk upon himself. And, lastly, that the inconveniences to commerce in general would be less by observing those rules, than by following the mode pursued in the present case, of examination at the port of delivery, where only one of the parties, or his agent, was present at the examination 5 and that, too, after every expense had been incurred in sending it on to a foreign market.
For these reasons, and in order that these points, which were of general concern, might be more fully argued and investigated, the rule for new trial was made absolute.
All the Judges present.
*503N. B. All these points were again very fully and ably argued on the second trial, when there was a verdict for the plaintiffs for the full amount of their demand, on the ground that it was the defendant’? own fault that the rice had not been fully examined before it was shipped, and that by such neglect he admitted the quality of the rice to be merchantable and in good order at the time of shipping, as it was proved that he had only two casks opened, and that he was so well satisfied with them, that he went without further examination and made the purchase of the whole.